                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

In re:     Charles D. Vincent                     :   Chapter 13 Case No. 19-10945
           Ann R. Vincent                         :
                       Debtors                    :   Judge Price Smith
                                                  :
                                                  :
                                                  :   APPLICATION FOR FEES

         Now comes Renee Heller, attorney for debtors, and hereby submits the attached fee bill for services

rendered in accordance with the Rights and Responsibilities filed herein.

.
                                                                  Respectfully,


                                                                  /s/ Renee Heller
                                                                  Renee Heller (0062894)
                                                                  Attorney for Debtors
                                                                  14077 Cedar Road, Ste 101
                                                                  Cleveland, OH 44118
                                                                  (216) 691-0404; (216) 291-2970 (fax)
                                                                  rhlegal@aol.com

                                     CERTIFICATE OF SERVICE

        I certify that on the 5th day of June, 2019, copies of this Application were served by ordinary U.S.
mail or electronically to the persons listed below:

Lauren Helbling, Trustee, ch13trustee@ch13cleve.com

Charles and Ann Vincent, debtors, 27487 Seneca Dr., Cleveland, OH 44145

Cuyahoga County Treasurer, PO Box 94404, Cleveland, OH 44101-4404

Atlantic Credit & Finance, PO Box 13386, Roanoke, VA 24033

Bank of America, PO Box 17220, Baltimore, MD 21297-1220

Capital One, PO Box 85619, Richmond, VA 23285-5619

Cavalry Portfolio Services, 500 Summit Lake Drive, Valhalla, NY 10595-1340

Chase Card Services, PO Box 15298, Wilmington, DE 19850-5298

Cleveland Clinic, 9500 Euclid Avenue, Cleveland, OH 44195

Client Services, Inc, 3451 Harry Truman Blvd, Saint Charles, MO 63301-4047

Credit Control Corp, PO Box 120630, Newport News, VA 23612-0630

19-10945-jps        Doc 35      FILED 06/05/19        ENTERED 06/05/19 11:47:41              Page 1 of 2
Dillards, PO Box 960012, Orlando, FL 32896-0012

Discover Bank, c/o David Mullen, Esq., 323 Lakeside Ave., Ste 200, Cleveland, OH 44113

Discover Card, PO Box 30943, Salt Lake City, UT 84130

First Merit Bank/Huntington Bank, c/o S. Steinour or designee, 41 South High Street, Columbus, OH 43215

First National Bank of Omaha, 4645 Executive Drive, Columbus, OH 43220

Ford Credit, PO Box 220564, Pittsburgh, PA 15257-2564

Hyundai Capital, America DBA Kia Motors Finance, PO Box 20825, Fountain Valley, CA 92728

JC Penney, Bankruptcy Dept., PO Box 103104, Roswell, GA 30076

Kohl's, PO Box 3084, Milwaukee, WI 53201-3084

Lexus Financial Services, PO Box 15012, Chandler, AZ 85244

Macy's, Bankruptcy Processing, PO Box 8053, Mason, OH 45040

Merrick Bank, PO Box 9201, Old Bethpage, NY 11804-9001

Midland Credit Management, 8875 Aero Dr., Ste 200, San Diego, CA 92123

Nordstrom, PO Box 13589, Scottsdale, AZ 85267

Revenue Group, 3700 Park East Dr., Ste 240, Beachwood, OH 44122

Sears Credit Cards, PO Box 6283, Sioux Falls, SD 57117-6283

Slate Cardmember Services,. PO Box 15298, Wilmington, DE 19850-5298

Synchrony Bank, ATTN: Bankruptcy Department, PO Box 965061, Orlando, FL 32896-5061

Target National Bank, PO Box 59317, Minneapolis, MN 55459-0317

Toyota Motor Credit Corporation, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701

Valero, PO Box 631, Amarillo, TX 79105-0631

Walmart, PO Box 981064, El Paso, TX 79998-1064


                                                                       /s/ Renee Heller
                                                                       Attorney for Debtors




19-10945-jps      Doc 35      FILED 06/05/19       ENTERED 06/05/19 11:47:41             Page 2 of 2
